 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Mark David Brown, et al.,
10                  Plaintiffs,
                                                         No. CV-19-00415-TUC-DCB
11   v.                                                  (Lead Case)
12   Alfred B Guinee, et al.,
13                  Defendants.
14
                                                         No. CV-19-00418-TUC-DCB
15   Vernon Edward Peltz, et al.,
16                  v.                                   ORDER: Setting Rule 16 Case
17                                                       Management Scheduling Conference
      Alfred B. Guinee, et al.,
18
                    Defendants.
19
20
            IT IS ORDERED that, pursuant to Rule 16, Federal Rules of Civil Procedure, a
21
     Pretrial Scheduling Conference is set for Tuesday, December 3, 2019, at 10:00 a.m. The
22
     conference will be held telephonically with the Judge's law clerk, Greer Barkley.
23
     Plaintiffs' counsel shall initiate the conference call with all appropriate parties on the line
24
     to (520) 205-4560.
25
            Counsel are directed to consult the Federal Rules of Civil Procedure for the
26
     objectives of the conference. At least one of the attorneys for each party attending the
27
     conference shall have authority to enter into stipulations and make admissions regarding
28
     all matters which may be discussed.
 1          IT IS FURTHER ORDERED that, pursuant to Rule 26(f) of the Federal Rules of
 2   Civil Procedure, the attorneys are directed to confer at least 21 days prior to the scheduling
 3   conference to discuss the following matters:
 4          1.     Any matters relating to jurisdiction, venue, the joinder of additional parties
 5   or amendment of the pleadings;
 6          2.     The scope of discovery. Counsel are expected to comply with Rule 26(f),
 7   Federal Rules of Civil Procedure, and seek to minimize the expense of discovery. The
 8   parties shall determine how to handle the disclosure or discovery of electronically stored
 9   information. The parties shall make any agreements as to how to handle claims of privilege
10   or claims of protection for trial-preparation materials asserted after production;
11          3.     Initial Disclosures. General Order 17-08, as amended November 1, 2018,
12   supersedes the parties’ obligations to provide initial disclosures pursuant to Fed. R.
13   Civ. P. 26(a)(1). Prior to when the parties confer pursuant to Rule 26(f), counsel should
14   make the necessary disclosures required under the General Order. See Doc. 3: Notice to
15   the Parties of Mandatory Initial Discovery Pilot Project (MIDP), MIDP Checklist, General
16   Order 17-08 (providing requirements for initial disclosures under the Mandatory Initial
17   Discovery Pilot (MIDP) program).1 At the Rule 26(f) conference, the parties should
18   discuss the mandatory initial discovery responses and seek to resolve any limitations they
19   have made or intend to make. See below ¶ 10.
20          4.     A schedule for all pre-trial proceedings;
21          5.     Modification of pre-trial procedures due to the simplicity or complexity of
22   the case;
23          6.     Prospects for settlement; and
24   ///
25   ///
26   ///
27
     1
        Resources related to the MIDP are also available on the Court’s website at
28   http://www.azd.uscourts.gov/attorneys/mandatory-initial-discovery-pilot.


                                                   -2-
 1         7.     Any other matters which counsel may feel will help dispose of the matter in
 2   an efficient manner.
 3         Dated this 1st day of October, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
